Citation Nr: 1202481	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  04-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim to establish entitlement to Department of Veterans Affairs (VA) death benefits. 

2. Entitlement to Department of Veterans Affairs (VA) death benefits


ATTORNEY FOR THE BOARD

H.J. Baucom





INTRODUCTION

The appellant contends that her deceased spouse had active service during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines which denied reopening a claim for entitlement to VA death benefits, finding that new and material evidence had not been submitted. 

In May 2006 the Board remanded the appeal for proper notice to be issued, which has been completed. 

In June 2009 the Board remanded the appeal for further development, specifically an additional response from the National Personnel Records Center (NPRC) which has been received; however, additional clarification is needed as discussed below.  

The issue of service connection for cause of death based on POW status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to VA death benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. In a July 1999 decision, the RO denied entitlement to VA benefits based on eligibility.  The appellant did not timely appeal the decision and it is now final.

2. Evidence received since the RO's July 1999 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to VA benefits based on eligibility.


CONCLUSION OF LAW

The criteria for reopening the claim for entitlement to VA benefits are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance as to the issue of whether new and material evidence has been submitted to reopen a claim is not required, and deciding the appeal at this time is not prejudicial to the appellant.

Analysis

In a July 1999 decision the RO denied entitlement to VA benefits, finding that the appellant's spouse did not have the required military service to be eligible for VA benefits. 

An appeal was never filed and the decision is now final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d) (2011). 

In December 2003 the appellant filed a claim to reopen the claim for entitlement to VA benefits.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118 . 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996). 

At the time of the prior denial in July 1999, there was no evidence of verified eligible service of the appellant's deceased spouse.  Since the July 1999 decision, an August 2009 memo from the Joint Service Records Research Center (JSRRC) found that the documents of record satisfied the definition of a United States Armed Forces in the Far East (USAFFE) Guerrilla, as a Guerrilla who had service in the Armed Forces of the United States, including the regular Philippine Scouts or the Philippine Army for the appellant's deceased spouse.  As this evidence could reasonably substantiate the claim, reopening the claim for entitlement to VA benefits is warranted.  38 U.S.C.A. § 5108.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

New and material evidence has been received and the petition to reopen a claim for entitlement to VA benefits is granted.  


REMAND

In June 2009 the Board remanded the claim for further development, specifically for review by the NPRC of the hard copy documents submitted by the appellant to determine whether the appellant's spouse had qualifying service.  

In an August 2009 memo the JSRRC verified Guerrilla service for the appellant's deceased spouse based on all documents of record.  The JSRRC found that the appellant's deceased spouse was a recognized USAFFE Guerrilla and sworn in by an American Officer.  The JSRRC also found that he satisfied the definition of  a USAFFE Guerrilla, as a Guerrilla who had service in the Armed Forces of the United States, including the Regular Philippine Scouts or the Philippine Army.  

In a November 2010 request for information the NPRC endorsed that the subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The findings of the two memos are in direct contradiction with each other, therefore additional clarification is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to review the claims file and reconcile the conflicting memos from the JSRRC in August 2009 and the NPRC in November 2010 and provide a finding as to what type of service, if any, the appellant's deceased spouse had.   

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


